Per Curiam.
This is an action at law upon a school district warrant. The plaintiff alleges in its petition, in addition to formal allegations, the issuance of. a school district warrant on April 18, 1924, to one Martha Miller;.the registration thereof by the then school district treasurer on April 24, 1924; that this warrant was subsequently sold, transferred and assigned to plaintiff who then became and is now the owner and holder thereof in due course; that on September 30, 1929, Harry Luehrs, the treasurer of said district, paid to plaintiff the sum of $32; that there is yet due and owing thereon the sum of $53 with interest at 6 per cent, from date thereof. Then follows a prayer for judgment.
For its answer, the defendant district admitted the exe*774cution and delivery of the warrant described in plaintiff’s petition to the payee named in said warrant, but specifically denied each and every other allegation contained in said petition. In the second paragraph of the answer the defendant pleaded the statute of limitations. Plaintiff filed no reply.
The journal entry of the final judgment discloses that on April 17, 1935, this cause was submitted to the court upon the pleadings and the evidence, and was taken under advisement by the court. That on “the 5th day of September, 1935 * * * the above entitled cause came on for final determination upon the pleadings and the evidence. * * * The court being fully advised in the premises finds generally for the defendant, School District No. 41, of Brown County, Nebraska, and finds that the plaintiff has failed to establish the allegations contained in its petition as against the defendant.” Plaintiff’s action was then dismissed.
The record discloses that plaintiff failed to file the statutory motion for a new trial, and it cannot be contended but that defendant’s answer, considered as a pleading, constituted a complete defense to plaintiff’s petition.
We have long been committed to the rule: “In a law action, where no motion for a new trial is filed, this court on appeal will examine the record only for the purpose of determining whether or not the judgment is supported by the pleadings.” In re Estate of Buder, 117 Neb. 52, 219 N. W. 808. See, also, Shoff v. Ash, 95 Neb. 255, 145 N. W. 271; Lau v. Lindsey, 3 Neb. (Unof.) 681, 92 N. W. 642.
It therefore follows that, as the terms of the answer stated a complete defense to plaintiff’s demand, it fully supports the finding and judgment of the district court, which must be affirmed.
Affirmed.